The plaintiff drove his automobile westerly upon the north side of New Britain Avenue in Hartford until he came to the intersection of this Avenue with Julius Street, which ends at New Britain Avenue, when he turned southerly intending to proceed southerly upon the west side of Julius Street, his right-hand side. At this time the defendant was driving his truck easterly along the southerly side of New Britain Avenue, his right-hand side, and approaching the intersection of this street with Julius Street. The automobile and truck collided when at the intersection of these two streets and just south of the south rail of the eastbound car track, causing the damages for which each party claims to recover.
Whether the cause of the collision was due to the negligent conduct of the defendant as alleged in the complaint, or whether it was due to the negligent conduct of the plaintiff as alleged in the cross-complaint, were issues of fact as to the determination of which the jury might reasonably have found either way, since the evidence was conflicting and reasonable men might have differed in the conclusion to be drawn.
The evidence does not create a situation for the *Page 581 
application of the last-clear-chance doctrine, as the plaintiff claims.
Nor is the plaintiff's contention that the verdict is inconsistent maintainable. If the jury found neither party at fault by the collision due to an accident, or if they found both of the parties negligent as charged, the verdict was a proper one. We cannot hold, as matter of law, that such findings were contrary to the evidence.
   There is error, the judgment is set aside and the Superior Court is directed to render judgment upon the verdict.